Citation Nr: 1525184	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-36 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for right total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which granted a100 percent evaluation effective August 3, 2009 for convalescence after a right total knee replacement and  assigned a 30 percent rating effective October 1, 2010.  This rating decision also denied the Veteran's claim of entitlement to service connection for pseudofolliculitis barbae.

During the pendency of this appeal, in May 2014, the claim for service connection for pseudofolliculitis barbae was granted and an initial 10 percent rating assigned retroactively effective from April 30, 2009.  There is no indication the Veteran disagreed with the initial rating and/or effective date assigned for this disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Therefore, that is considered a full grant of the benefit sought on appeal.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

As support for his claim, in April 2015, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the Board's offices in Washington, DC (Central Office (CO) hearing).  A transcript of the hearing is of record.






FINDINGS OF FACT

1. Prior to May 6, 2015, the Veteran's service-connected residuals of right knee replacement were productive of intermediate degrees of residual disability and limitation of motion of the knee, to include limitation of extension to 0 degrees.

2. Since May6, 2015, the Veteran the Veteran's service-connected residuals of right knee replacement were productive of chronic residuals of severe painful motion or weakness.


CONCLUSIONS OF LAW

1. Prior to May 6, 2015, the criteria for a rating in excess of 30 percent for residuals of right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5257, 5261, 5262 (2014).

2. Since May 6, 2015, the criteria for a 60 percent rating, but not higher, for residuals of right knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5257, 5261, 5262 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a May 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA and private medical treatment records have been obtained and associated with the claims file.  He was also provided with VA examinations, which contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and records the relevant findings for rating the Veteran's right knee disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


II. Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level of disability" may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it generally is not needed to determine the effective date of an increased rating.  See Francisco, supra.

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Knee replacements are evaluated under 38 C.F.R. § 4.71a, DC 5055.  Pursuant to DC 5055, a 100 percent rating is assigned for the one year period following implantation of knee prosthesis for service-connected knee disability.  Thereafter, a minimum 30 percent rating is assigned for residuals of implantation of knee prosthesis, and a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. 

When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia or fibula).  See 38 C.F.R. § 4.71a, DC 5055.

DC 5256, which governs ankylosis of the knee, provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 
20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 
50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

Based on a careful review of the evidence, the Board finds it necessary to stage the disability ratings in light of the May 2015 VA examination, discussed below in more details.  Thus, a rating in excess of 30 percent prior to May 6, 2015 is not warrant for the Veteran's right total knee replacement.  See 38 C.F.R. § 4.71a, DC 5055.  However, since May 6, 2015, the Veteran's right knee disability has met the criteria for a 60 percent rating.  Id.

The Veteran had a VA examination in May 2014.  It was noted that the Veteran underwent right total knee arthroplasty back in August 2009 for degenerative joint disease (DJD) of the knee.  The Veteran had complaints of grinding in the knee and stated that he attended a pain management clinic.  In addition, he reported that he administered his own dextrose injections to the right knee every two weeks and took oxycodone for the pain because he could not tolerate Ibuprofen.  The Veteran stated that his right knee did not feel stable.  He also reported having flare-ups, which he described as throbbing pain with swelling, especially in the cold weather, lasting for 1-2 days.  The Veteran stated that rest and medication eventually relieved his flare-ups.

On physical examination, the Veteran's right knee range of motion for flexion was said to be from 0 to 100 degrees, with objective evidence of painful motion at 0 degrees.  His extension ended at 0 degrees.  After three repetitions, the Veteran's flexion and extension remained the same.  The examiner stated that there was no additional limitation after three repetitions or additional limitations with flare-ups as this was not described.  Muscle strength testing revealed active movement against some resistance for the right knee flexion and extension.  The examiner noted that the Veteran occasionally used a brace for additional stability and to help alleviate pain.  The examiner further observed that X-rays of the Veteran's right knee in February 2014 since the right total knee replacement in August of 2009, showed right knee arthroplasty without evidence of hardware complication or failure.   She stated that there was mild valgus deformity of both knees, which was unchanged compared to the prior examination.  Further, the Veteran's joint stability tests of his right knee were normal.  The examiner commented that the Veteran had residuals due to his right knee total replacement including intermediate degrees of residual weakness, pain and limitation of movement.  Regarding the Veteran's functional limitations, she stated that while it was true that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the right knee was used repeatedly over a period of time, it would be purely speculative to state exactly what degree of additional ROM loss would be due to pain on use or during flare-ups.

More recently, at the Veteran's May 2015 VA examination, the Veteran stated that his right knee disability had gotten worse evidenced by daily, constant pain, reaching 10/10.  In addition, he reported having tenderness, stiffness, weakness, loss of range of motion, lack of endurance, dislocation, swelling, redness, grinding, popping and clicking.  The examiner noted the Veteran was treated with narcotic analgesic Tramadol.  The Veteran described having constant pain with swelling due to flare-ups.  He stated that his knee also buckled from time to time while walking or standing.

On physical examination, the Veteran's flexion was from 0 degrees to 100 degrees while his extension was from 100 degrees to 0 degrees.  There was pain noted on examination on rest/non-movement.  There was also evidence of pain with weight bearing and objective evidence of crepitus.  Additional limitation after three repetitive use test revealed flexion was 0 degrees to 80 degrees and extension was 80 degrees to 0 degrees. There was evidence of functional loss evidenced by less movement than normal, weakened movement, excess fatigability, and pain on movement.  Regarding flare-ups, the examiner observed that pain, fatigue, weakness and lack of endurance significantly limited the Veteran's functional ability as evidenced by the decreased range of motion after three repetitions.  Muscle strength testing and joint stability tests were normal.  There was no evidence of ankylosis.  Further, the examiner observed that the Veteran used a brace constantly and a walker occasionally for his right knee and right hip.  The examiner concluded that the Veteran's service-connected residuals of right knee replacement were productive of chronic residuals of severe painful motion or weakness.

In this case, the Board finds that a rating in excess of 30 percent is not warranted for the right knee total replacement under 38 C.F.R. § 4.71a , DCs 5055 or 5261 prior to May 6, 2015.  Since May 6, 2015, the evidence shows that a 60 percent rating is warranted, however.

The Board has considered whether higher disability ratings would be available under DC 5261 (limitation of extension).  However, the Veteran's range-of-motion findings during the applicable period do not support higher ratings under this diagnostic code.  The other diagnostic codes pertaining to the knee - DCs 5256 (ankylosis), DC 5257 (recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum) - are also not applicable in this case, because none of these conditions were found to be present on his VA examinations. 

Since DC 5055 contemplates the criteria for a higher rating based on functional loss, rating the Veteran's right knee disability under DC 5055 and under the DeLuca criteria would lead to double compensation.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2014).  Accordingly, a rating in excess of 30 percent prior to May 6, 2015, and 60 percent thereafter, based on functional loss (38 C.F.R. §§ 4.40, 4.45) is prohibited because these factors have already been compensated under DC 5055.  38 C.F.R. § 4.71a. 

Further, the Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2014).  The Veteran has not presented any evidence that his right knee disability results in a unique disability that is not addressed by the rating criteria.  The predominant symptomatology the Veteran experiences as a result of his service-connected right knee disability - pain, limitation of motion, weakness, and fatigue- are already contemplated and compensated for by the current rating criteria.  In addition, the Board further notes that, during the period under review, the Veteran has not been frequently hospitalized for his service-connected right knee disability.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Even if the rating criteria were found inadequate, the evidence does not reflect exceptional or unusual factors that would warrant referral of the claims for extraschedular consideration.


ORDER

Entitlement to a disability rating in excess of 30 percent for right total knee replacement prior to May 6, 2015 is denied.

Entitlement to a disability rating of 60 percent for right total knee replacement since May 6, 2015, is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


